

117 HR 4471 IH: Improving Veterans Access to Congressional Services Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4471IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Mast (for himself, Mr. Golden, Mr. C. Scott Franklin of Florida, Mr. Meijer, Mr. Taylor, Mr. Tony Gonzales of Texas, Mr. Panetta, Mr. Waltz, Mr. Baird, Mrs. Murphy of Florida, Ms. Salazar, Mr. Gallagher, Mr. Kinzinger, Mr. Budd, Mr. Bilirakis, and Mrs. Miller-Meeks) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to permit Members of Congress to use facilities of the Department of Veterans Affairs for the purposes of meeting with constituents, and for other purposes.1.Short titleThis Act may be cited as the Improving Veterans Access to Congressional Services Act of 2021.2.Use of facilities of the Department of Veterans Affairs by Members of Congress(a)In generalUpon request of a Member of Congress and subject to regulations prescribed under subsection (b), the Secretary of Veterans Affairs shall permit the Member to use a facility of the Department of Veterans Affairs for the purposes of meeting with constituents of the Member. The Secretary and the Administrator of General Services shall jointly identify available spaces in facilities of the Department for such purposes.(b)RegulationsNot later than 90 days after the date of enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations regarding such use of a facility of the Department of Veterans Affairs by Members of Congress. Regulations prescribed under this subsection—(1)shall require that a space within a facility of the Department provided to a Member under subsection (a) is—(A)available during normal business hours;(B)located in an area that is visible and accessible to constituents of the Member; and(C)subject to a rate of rent (payable from the Member’s Representational Allowance or the Senator’s Official Personnel and Office Expense Account, as the case may be) that is similar to the rate charged by the Administrator of General Services for office space in the area of the facility;(2)may not prohibit a Member from advertising the use by the Member of a space within a facility of the Department under subsection (a);(3)shall comply with sections 7321 through 7326 of title 5, United States Code (commonly referred to as the Hatch Act) and section 1.218(a)(14) of title 38, Code of Federal Regulations (or successor regulation), by prohibiting activities including—(A)campaigning in support of or opposition to any political office;(B)statements or actions that solicit, support, or oppose any change to Federal law or policy;(C)any activity that interferes with security or normal operation of the facility;(D)photographing or recording a veteran patient at such facility;(E)photographing or recording a patient, visitor to the facility, or employee of the Department without the consent of such individual; and(F)photography or recording for the purpose of political campaign materials;(4)may not permit a Member of Congress to use such a facility during the 60-day period preceding an election for Federal office in the jurisdiction in which such facility is located; and(5)may not unreasonably restrict use of a facility of the Department by a Member under subsection (a) if—(A)there is space in such facility not in regular use by personnel of the Department; and(B)use of such space shall not impede operations of the Department in such facility.